DETAILED ACTION
This office action is in response to the application filed on 9/20/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 

Claims 3, 4, and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites the limitation "the set value" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  (Examiner notes it is unclear if the dependency upon claim 1 should be upon claim 2.)
Claim 4 recites the limitation "the set value" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  (Examiner notes it is unclear if the dependency upon claim 1 should be upon claim 2.)
Claim 7 recites the limitation "the set value" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  (Examiner notes it is unclear if the dependency of claim 6 upon claim 1 should be upon claim 2.)

Allowable Subject Matter
Claims 1, 2, 5, 6 and 8-10 are allowed.
Claims 3, 4 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art fails to disclose: “...the method comprising regulating the alternating-current wave input to the rectifier capacitor depending on a change in impedance of the rectifier capacitor so as to suppress the change in the impedance of the rectifier capacitor.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 8, the prior art fails to disclose: “...a controller configured to control the alternating-current generation circuit and the rectifier circuit, the controller being configured to regulate the alternating-current wave input to the rectifier capacitor depending on a change in impedance of the rectifier capacitor so as to suppress the change in the impedance of the rectifier capacitor.” in combination with the additionally claimed features, as are claimed by the Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 11284192, Park; Ki Tae et al.	discloses a speaker driver and operation method thereof.
US 20010019490, Igarashi, Seiki  et al. discloses a switching power supply.
US 20160308398, Akuzawa; Yoshiyuki et al. discloses a rectifying circuit for high-frequency power supply.
US 20210159773, Kai; Toshihiro et al. discloses a method for controlling resonant power conversion device, and resonant power conversion device.
US 7576528, Wang; Zhao-Jun et al. discloses a control circuit responsive to an impedance.
US 9318944, Royak; Semyon et al. discloses methods and apparatus for active front end filter capacitor degradation detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838